Citation Nr: 1715611	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  06-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for heart disability, to include diastolic dysfunction, due to service-connected hypertension. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Service.


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1984 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for valvular heart disease, secondary to service-connected hypertension. 

The Veteran testified at a videoconference hearing before a Veteran Law Judge (VLJ), in April 2009, and transcript of the hearing is of record.  That VLJ is no longer with the Board.  In April 2016, the Veteran was notified about her right to have another hearing before a VLJ, who would make a decision on the claim.  She did not request another hearing within 30 days. 

The Board previously remanded this claim for further development in June 2016, April 2013, and October 2011.  The RO has substantially complied with the most recent remand directives, and as such, the Board will proceed to consider the merits of this claim. 

The Board notes that the Veteran initially filed secondary service connection claim for a valvular heart disease due to her service-connected hypertension.  While there is no evidence in the record to support a finding that her valvular heart disease is etiologically related to hypertension, the Veteran's echogram throughout the appeals period showed diastolic dysfunction that is related to her hypertension.  
Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and any other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has re-characterized the Veteran's claim as secondary service connection for her heart disability, to include diastolic dysfunction, in light of the stage II ventricular diastolic dysfunction noted in the Veteran's echocardiograms.   


FINDING OF FACT

The Veteran's venticular diastolic dysfunction is etiologically related to her service-connected hypertension. 
	
CONCLUSION OF LAW

The criteria for service connection for ventricular diastolic dysfunction, secondary to service-connected hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   
Ordinarily, the Board must ensure that the required notice and assistance provisions of the VCAA have been properly applied.  In this case, however, the Board is granting in full the benefit sought on appeal. Therefore, the Board need not discuss whether there has been compliance with the VCAA, as any noncompliance ultimately amounted to no more than harmless error. 38 C.F.R. § 20.1102 (2015). See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II. Service Connection 

The Veteran contends that she has a heart condition, which was caused by her service-connected hypertension.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board determines whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

In this case, treatment records from Atlanta VA medical center reflect that the Veteran's echograms show diastolic dysfunction, mitral regurgitation, tricuspid regurgitation.  In particular, a cardiology progress note from November 2013 shows a grade II diastolic dysfunction on her echogram.  Based on this evidence, the first element of a secondary service connection claim has been satisfied.  

With respect to the nexus element, a letter from the Veteran's primary physician, Dr. D.H., dated February 2010 shows that a moderate left ventricular diastolic dysfunction was noted in her ecogram, which may be related to her hypertension.  The Veteran underwent a VA examination August 2016 VA, and the respective medical opinion concurs that the diastolic dysfunction in the Veteran's echogram is at least as likely as not related to her service-connected hypertension.  The examiner explained that hypertension is a strong risk factor for diastolic dysfunction.  The Board finds this opinion adequate and highly probative in establishing that the Veteran's heart disability is related to her hypertension. 

The Board acknowledges that there are some inconsistencies in the August 2016 examiner's report.  For instance, the first part of the August 2016 examination report, which responded to the inquiry regarding the Veteran's diagnosis of valvular heart condition, incorrectly stated that the Veteran had no heart condition despite the treatment records showing otherwise. The Board did not rely on this part of the examiner's opinion as it goes to the first element of a secondary service connection.  Nor did the nexus opinion rely on this conclusion to the extent the examiner proceeded to analyze the Veteran's echograms that showed diastolic dysfunction and its relationship to her service-connected hypertension.  

The Board is also cognizant of the inconsistencies in the report, as to whether the Veteran's file was reviewed during the August 2016 examination.  The first part of the examination report indicates that the claims file was reviewed, while in some parts of the report it states no medical evidence was available for review.  Considering the examination report in its entirety, the notation that no medical evidence was available for review is likely a typographical error, which does not diminish the adequacy or probative value of the nexus opinion.  This is primarily because the examiner's rational references findings noted in the Veteran's ecogram from September 2015, which demonstrates actual knowledge of relevant medical evidence in the record.  Also, the Board finds that no useful purpose would be served by delaying appellate review of this claim and remanding the case for clarification as to whether the examiner reviewed the claims file, as the Board is granting the benefit sought in full.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing circumstances when a remand would not have any useful or meaningful purpose or result in any significant benefit to the claimant).   

In sum, based on the August 2016 VA examination, it at least as likely as not that the Veteran's diastolic dysfunction is related to her service-connected hypertension.  

ERATE LEFT VENTRICULAR DIASTOLI
ORDER

Service connection for heart disability, including diastolic dysfunction, due to service-connected hypertension is granted. 


____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


